  Case 2:21-mc-01047-UA Document 1-3 Filed 08/13/21 Page 1 of 4 Page ID #:7




                                      www.alliance4creativity.com


Mr. Jan van Voorn                                                    15301 Ventura Blvd., Building E
Executive Vice President & Chief of Global                           Sherman Oaks, CA 91403
Content Protection,                                                  Phone: (818) 995-6600
Motion Picture Association, Inc.,                                    Email:
On Behalf of the Alliance for Creativity and                         Jan_vanVoorn@motionpictures.org
Entertainment

August 13, 2021

VIA EMAIL
legal@cloudflare.com; abuse+law@cloudflare.com
Justin Paine, Cloudflare, Inc.
101 Townsend Street Legal Department
San Francisco, CA 94107

        Re:       Notice of Infringement Regarding Certain Cloudflare Users

Dear Mr. Paine:

I am writing on behalf of the Alliance for Creativity and Entertainment ("ACE").
ACE is a global coalition of leading content creators and on-demand entertainment services committed to
supporting the legal marketplace for video content and addressing the challenge of online piracy. ACE
includes some of the world's largest and most respected motion picture and television rights owners
including, among many others, Paramount Pictures Corporation, Sony Pictures Entertainment Inc.,
Universal City Studios LLC, Walt Disney Studios Motion Pictures, Warner Bros. Entertainment Inc., Amazon
Content Services LLC and Netflix Studios, LLC (together, the "ACE Members").
ACE is organized for the purpose of preventing and mitigating online theft of copyrighted films and
television programs, and undertakes initiatives to identify and take action against piracy threats to create
an online environment in which copyrighted film and television content is more secure and online content
theft can be addressed more effectively and efficiently.
The ACE Members, whether themselves or through subsidiaries and affiliates, own or are the exclusive
licensees of copyrights in a vast library of motion pictures and television programs (the “Copyrighted
Works").
We have determined that users of your system or network have infringed certain ACE Members’
Copyrighted Works referenced in the attached Exhibit A.
  Case 2:21-mc-01047-UA Document 1-3 Filed 08/13/21 Page 2 of 4 Page ID #:8




                                     www.alliance4creativity.com


Enclosed is a subpoena compliant with the Digital Millennium Copyright Act. The subpoena requires that
you provide information concerning the individuals offering infringing material described in the attached
notice. As is stated in the attached subpoena, you are required to disclose to the Motion Picture
Association, Inc. (on behalf of the ACE Members) information sufficient to identify the infringers. This
would include the individuals’ names, physical addresses, IP addresses, telephone numbers, e-mail
addresses, payment information, account updates and account history.
We are providing this notice based on our good faith belief that the use of motion pictures and television
programs owned by the ACE Members in the manner occurring via the websites identified below is not
authorized by the copyright owners, their agents, or the law. The information in this notification is
accurate and, under penalty of perjury, we are authorized to act on behalf of the ACE Members, which
own or control exclusive rights under copyright that are being infringed in the manner described herein.
This letter is without prejudice to the rights and remedies of the ACE Members, including to recover
damages and any other claims for relief, all of which are expressly reserved.

If you have any questions, please contact me at (818) 995-6600, or via email at
Jan_vanVoorn@motionpictures.org.
Very truly yours,




___________________
Jan van Voorn



Attachment and Enclosure
                               Case 2:21-mc-01047-UA Document 1-3 Filed 08/13/21 Page 3 of 4 Page ID #:9
                                                                            EXHIBIT A

Website             Sample 1 Infringed      Sample 1 Infringing URL                      Sample 2 Infringed    Sample 2 Infringing URL
                    Title                                                                Title
Watchseries.ninja   Mortal Kombat           https://www4.watchseries.ninja/mortal-       Godzilla vs. Kong     https://www4.watchseries.ninja/godzilla-vs-kong-
                                            kombat-2021/                                                       2021/
pelisplus.movie     Tenet                   https://www13.pelisplus.movie/pelicula/te    Spiderman: Into the   https://www13.pelisplus.movie/pelicula/spider-
                                            net                                          Spider-verse          man-un-nuevo-universo

Reboot.tube         The Big Bang Theory     https://reboot.tube/s/bigbang            Breaking Bad Season       https://reboot.tube/s/bad
                    Season 1 Episode 3                                               4 Episode 6
olevod.com          Fast & Furious 9        https://www.olevod.com/index.php/vod/de Godzilla vs Kong           https://www.olevod.com/index.php/vod/detail/id
                                            tail/id/27132.html                                                 /25852.html
duboku.fun          Zack Snyder's Justice   https://e.duboku.fun/voddetail/1985.html Bad Boys for Life         https://e.duboku.fun/voddetail/1295.html
                    League
dandanzan.com       Fast & Furious 9     https://www.dandanzan.com/dianying/787          Godzilla vs Kong      https://www.dandanzan.com/dianying/82184.htm
                                         72.html                                                               l
shancaowu.com       Fast & Furious 9     https://www.shancaowu.com/voddetail/42          Outside the Wire      https://www.shancaowu.com/voddetail/411369.h
                                         9083.html                                                             tml
kissasian.li        Kingdom Season 2     https://kissasian.li/Drama/Kingdom-Season-      Kung Fu Hustle        https://kissasian.li/Drama/Kung-Fu-Hustle
                                         2
eztv.re             The Romanoffs Season https://eztv.re/ep/1294648/the-romanoffs-       Grey’s Anatomy        https://eztv.re/ep/1494097/greys-anatomy-
                    1 Episode 1          s01e01-web-h264-convoy/                                               s07e11-hdtv-xvid-lol/

megadede.la         Joker                   https://www.megadede.la/3587-joker.html      Dolittle              https://www.megadede.la/3076-las-aventuras-
                                                                                                               del-doctor-dolittle.html
Megadede.se         Joker                   https://www.megadede.se/pelicula/joker-      Dolittle              https://www.megadede.se/pelicula/las-aventuras-
                                            2019-crimen/                                                       del-doctor-dolittle-2020-comedia/

repelis24.info      Joker                   https://www.repelis24.info/21505/pelicula/   Wonder Woman          https://www.repelis24.info/10287/pelicula/mujer-
                                            joker.html                                                         maravilla-wonder-woman.html
pelispe.com         Wonder Woman 1984       https://www.pelispe.com/pelicula/15402/w     Frozen II             https://www.pelispe.com/pelicula/11353/frozen-
                                            onder-woman-1984.html                                              2.html
pelismegahd.pe      Godzilla vs Kong        https://www.pelismegahd.pe/2021/06/god       Mortal Kombat         https://www.pelismegahd.pe/2021/04/mortal-
                                            zilla-vs-kong-2021-bdremux-2160p-dolby-                            kombat-2021-amzn-web-dl-1080p-hd-mkv-
                                            vision-mkv-espanol-latino/                                         espanol-latino/
Series24.co         Brooklyn Nine-Nine      https://www.series24.co/serie/brooklyn-      Grey’s Anatomy        https://www.series24.co/serie/anatomia-de-grey/
                                            nine-nine/
                                 Case 2:21-mc-01047-UA Document 1-3 Filed 08/13/21 Page 4 of 4 Page ID #:10

Website                Sample 1 Infringed   Sample 1 Infringing URL                      Sample 2 Infringed   Sample 2 Infringing URL
                       Title                                                             Title
gofilmes.me            Mortal Kombat        https://gofilmes.me/mortal-kombat-2021       Godzilla vs Kong     https://gofilmes.me/godzilla-vs-kong
assistirseriados.net   Arrow                http://www.assistirseriados.net/2017/05/2    Grey's Anatomy       http://www.assistirseriados.net/2017/06/07/greys
                                            7/arrow-todas-temporadas.html                                     -anatomy-todas-temporadas.html

embedforfree.co        Godzilla vs Kong     https://embedforfree.co/imdb?id=tt503483     Wonder Woman         https://embedforfree.co/imdb?id=tt7126948
                                            8                                            1984

 cuevana2.io           Wonder Woman 1984    https://cuevana2.io/pelicula/wonder-         Joker                https://cuevana2.io/pelicula/joker/
                                            woman-1984/

edvok.com              Wonder Woman 1984    https://edvok.com/wonder-woman-1984-         Joker                https://edvok.com/joker-2019
                                            2020

Fanpelis.org           Wonder Woman 1984    https://fanpelis.org/mujer-maravilla-1984/   Tenet                https://fanpelis.org/tenet/

Hackstore.net          Wonder Woman 1984    https://hackstore.net/descargar-mujer-       Joker                https://hackstore.net/descargar-guason-2019/
                                            maravilla-1984-2020/

Hdfull.cx              Joker                https://hdfull.cx/pelicula/joker             Wonder Woman         https://hdfull.cx/pelicula/wonder-woman-1984
                                                                                         1984
